 PHOTO-SONICS, INC.Photo-Sonics, Inc.; Instrumentation Marketing Cor-poration; Photo Digitizing Systems, Inc. and In-ternational Association of Machinists & Aero-space Workers, AFL-CIO. Cases 31-CA-8713,31-CA-8861, and 31-RC-4259January 14, 1981DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 24, 1980, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, the Respondent, the Gen-eral Counsel, and the Charging Party filed excep-tions and supporting briefs, and the Respondentfiled a brief in answer to the General Counsel's andthe Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge as modified below.We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(1) of theAct by interrogating employees; threatening to dis-charge employees and to close the plant,2andthreatening other economic reprisals; and promis-ing greater benefits. We also adopt the Administra-tive Law Judge's recommendation that the com-plaint's allegation that the Respondent violatedSection 8(a)(l) and (3) of the Act by dischargingemployee Marshall be dismissed. However, al-though the Administrative Law Judge discussedand made credibility findings pertaining to theI The Respondent and Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950). enfd 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing her findings.Inasmuch as the Administrative Law Judge discredited the testimonyof Manufacturing Manager Clay regarding Vermeesch's alleged supervi-sory status, we find it unnecessary to pass on the Administrative LawJudge's statement, in fn. I I of her Decision, that testimony from Super-visor Holder, who was not called to testify, would have been "merelycumulative."Z The Respondent excepted to the Administrative Law Judge's findingthat it violated Sec. 8(a(1) by threatening to close the plant if the em-ployees selected the Union as their collective-bargaining representativeon the ground that it was not alleged in the Complaint We find, howev-er, that the issue of legality of such a threat is properly before us inas-much as the issue is closely related to and took place in the course ofevents which were alleged as unfair labor practices, and was fully liligat-ed at the hearing See Omark-CCI. Inc., 208 Nl.RB 469, 473 (1474)254 NLRB No. 69complaint's allegations that the Respondent violat-ed Section 8(a)(l) of the Act by confiscating anemployee's union literature, refusing an employee'srequest to use a telephone on the basis of unionconsiderations, and threatening employees that theselection of the Union as their collective-bargainingrepresentative would result in strikes, layoffs, andreduced hours and benefits, she failed to draw anyconclusions concerning whether these alleged actswere unlawful. We find merit in the General Coun-sel's and Union's exceptions to the AdministrativeLaw Judge's failure to conclude that the Respon-dent committed unfair labor practices by this con-duct.I. The Administrative Law Judge found that inNovember 1978 employee Knight noticed that theunion literature he had left overnight on the toolcabinet that he used was missing. Knight confront-ed his supervisor, Ominski, concerning the takingof the literature, and Ominski replied that he didnot have to return the literature because the cabi-net was company property. The AdministrativeLaw Judge, however, failed to make any findingsas to whether the Respondent's taking of the litera-ture was unlawful. The Respondent did not haveany written policies regarding nonwork-related lit-erature being left on company property, and thereis no evidence, except for Ominski's testimony,which was discredited, that the Respondent re-moved such literature from its property. Accord-ingly, we find that the Respondent confiscated thisunion literature because it concerned union matters,and that the taking of the literature interfered withthe employees' Section 7 rights to engage in and/or be informed of the Union's organizing cam-paign, and thus violated Section 8(a)(l) of theAct.32. The Administrative Law Judge found that,shortly after the union literature incident occurred,Knight asked permission from Ominski to make atelephone call and Ominski said no, "[B]ecause youare going to call those bastards over at the unionhall." The Administrative Law Judge failed tomake any finding with respect to the complaint'sallegation that the refusal to permit the use of thetelephone violated Section 8(a)(l) of the Act. Wefind merit to the General Counsel's and Union's ex-ceptions to the Administrative Law Judge's failureto so rule. The Respondent did not have any ruleslimiting employee use of the telephone, except forthe need to first receive permission from a fore-man, and Knight and other employees had used thetelephone during working hours in the past withoutEihav rother RBg Ao',. Inc. 137 Nl.RB 1057, 1075 1962). efd 325F 2d 3t) (6th Cir. 1963)567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany restriction concerning whom they were call-ing. Accordingly, we find that the Respondent vio-lated Section 8(a)(1) of the Act by denying em-ployees the use of the telephone because Respon-dent thought the employees might call the Union.3. The Administrative Law Judge found that Su-pervisor Alonzo told employee Villalobos on twooccasions that if the Union were selected by theemployees there would be strikes. Alonzo told em-ployee Oceguera that if the Union came in therewould be a lot of problems with strikers outside.The Administrative Law Judge further found thatthe Respondent's president, Kiel, in a series ofmeetings with the Company's Spanish-speaking em-ployees, stated through an interpreter, inter alia,that if the Union came in that there would bestrikes, that there probably would be layoffs, thatthe employees would have less hours, and thatthere would be less overtime. The AdministrativeLaw Judge failed to make any findings as towhether these statements constituted unfair laborpractices. It long has been established that an em-ployer may predict to employees what effects hebelieves unionization would have on his companyso long as the prediction is "carefully phrased onthe basis of objective fact to convey an employer'sbelief as to demonstrably probable consequencesbeyond his control."4Here, however, the Respon-dent's statements, which were made in the contextof other unfair labor practices, were not cast aspredictions of demonstrable economic conse-quences. Accordingly, we find that by these state-ments the Respondent threatened the employeeswith reprisals and the potential loss of benefits ifthey selected the Union as their collective-bargain-ing representative, and that as such, the statementsviolated Section 8(a)(1) of the Act.The Objections and Challenges in Case 31-RC-4259The election in Case 31-RC-4259 was conductedon January 5, 1979, pursuant to a Decision and Di-rection of Election issued by the Regional Directoron November 27, 1978.5The tally of ballots servedN.L.R.B. v. Gi.ssel Packing Co. Inc., 395 U.S. 575 (1969)5 The election was conducted in an appropriate unit consisting of:All production and maintenance employees employed by the JointEmployer in its Burbank, California, location, including trackingmount assemblers, Acme assemblers, camera assemblers, conventional milling machine machinists, numerically-controlled milling ma-chine machinist, conventional lathe machinists, numerically-con-trolled lathe machinists, turret lathe machinists, conventional jobbore machinists, numerically-controlled jig bore machinists, cylindri-cal grinder machinists, surface grinder machinists, tool and cuttergrinder nmachinists, engraver machinists, gear cutter machinists, tool-maker machinists, drill press machinists, deburring employees, tIolcrib employees. numerically-cotrolled programmer. numnerically-controlled machine operator, relief iumerically-controlled machineoperator, assistant purchasing agents, jlob shop employee, illustrators.on the parties after the election showed that of ap-proximately 166 eligible voters, 164 cast ballots ofwhich 73 were cast for and 67 were cast againstthe Union, and that there were 24 challenged bal-lots, a sufficient number to affect the results of theelection. Thereafter, both the Union and the Re-spondent filed objections. On May 18, 1979, theRegional Director issued a Supplemental Decisionand Order Directing Hearing and notice of hearingsustaining the challenges to the ballots of twovoters, ordering a hearing on challenges to the bal-lots of Victorine L. Vermeesch and Donald Mar-shall before an administrative law judge in consoli-dation with Case 31-CA-8713, and overruling thechallenges to the ballots of 20 employees (whichwere to be opened and counted upon the comple-tion of proceedings herein). The Regional Directoralso dismissed the Respondent's objections and theUnion's Objections I (insofar as it pertained to thedischarge of employee Hughie Hampton), 2, 4, 6(insofar as it pertained to the employment status ofWarren Johnson), 9, and 10(b)(c), and (d). Further,the Regional Director ordered a hearing before anadministrative law judge on the Union's Objections7 and 10(a), Objection 1 insofar as it related to thedischarge of employee Marshall, and the remainderof Objection 6. Finally, the Regional Director or-dered that, following the hearing and issuance ofan administrative law judge's decision, Case 31-RC-4259 be transferred to the Board. Subsequent-ly, both the Respondent and the Union filed re-quests for review of the Regional Director's Sup-plemental Decision. The Board by telegraphicorder dated July 18, 1979, denied the requests forreview.We adopt the Administrative Law Judge's rec-ommendation that the challenges to Marshall's andVermeesch's ballots be sustained. Further, the Ad-ministrative Law Judge found that the Respondent,by engaging in substantial violations of Section8(a)(l) during the relevant period preceding theelection and by having a supervisor act as its ob-server at the polls, interfered with the employees'free and uncoerced exercise of their right to voteas they chose in the election. Accordingly, she rec-ommended that the election be set aside and thatthe Regional Director hold a second election.technical writers, electronic technicians. aides and draftsmen, me-chanical draftsmen, purchasing clerks, supply clerks, inspectors, testemployees, production control employees, inventory control clerks.receiving clerks, drivers, electrical assemblers, mechanical assem-blers, optical assemblers, raw materials cutters, Acme products lead-man, camera mo'enent leadman, electrical assembly leadman, testset leadman, watchman, maintenance employees, and jaritors, but ex-cluding all ffice clerical employees, cinfidential employees, guards,professional enployees, and supervisors as defined in the Act.568 IPHOTO-SONICS, INCThe Administrative Law Judge, however, failedto specify which of the Union's objections she rec-ommended be sustained, and the Regional Direc-tor, as noted above, dismissed certain of the objec-tions alleging conduct similar to that alleged in thecomplaint which the Administrative Law Judgefound to be violative of Section 8(a)(i). Further,the Administrative Law Judge failed to rule on theconduct alleged in the Union's Objection 10(a); i.e.,that the Respondent engaged in "other acts andconduct" requiring that the election be set aside.Inasmuch as we agree with the AdministrativeLaw Judge's finding that Vermeesch was a super-visor, we sustain the Union's Objection 6 allegingthat a supervisor, Vermeesch, acted as an observerfor the Respondent at the polls.6Further, since weadopt the Administrative Law Judge's finding thatthe Respondent violated Section 8(a)(1) by interro-gating employees as to their union sentiments, wesustain the Union's Objection 7 alleging that theRespondent engaged in such conduct during therelevant period preceding the election. Finally, inview of our findings that the Respondent violatedSection 8(a)(l) during the critical period by prom-ising benefits and threatening that there would bestrikes, picket lines, and a lack of benefits, we sus-tain the Union's Objection 10(a)7inasmuch as theRespondent engaged in other acts and conductwhich interfered with the employees' exercise oftheir Section 7 rights.8Inasmuch as the 20 challenged ballots that wereoverruled by the Regional Director are sufficient innumber to affect the results of the election, weshall order Case 31-RC-4259 severed from Cases31-CA-8713 and 31-CA-8861; that it be remandedto the Regional Director who shall be directed toopen and count those ballots and to issue a revisedtally of ballots; and that the Regional Directorissue a certification of representative if the Unionreceives a majority of the votes cast according tothe revised tally. In the event that the Union didnot receive such a majority, we shall direct thatthe Regional Director conduct a second election.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-6 In agreeing with the Administrative Law Judge that it was proper todetermine Vesweesch's supervisory status in this proceeding. MemberPenello does not rely on Laymon Candr Company, 199 NLRB 547 (1972),which he considers to be inapplicable7 Member Penello would overrule the Union's Objection 10(a) as hewould not consider evidence of conduct not alleged in specific, timelyfiled written objections See his dissent in Daytron Tire and Rubbhr C,234 NLRB 504 (1978).8 We overrule the Union's Objection I alleging that employee Marshallwas discharged for engaging in union activities inasmuch as we adopt theAdministrative Law Judge's finding that Marshall had riot been unla ful-ly discharged.lations Board hereby orders that the Respondent,Photo-Sonics, Inc.; Instrumentation Marketing Cor-poration; Photo Digitizing Systems, Inc., Burbank,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating employees concern-ing union matters or organizing activities.(b) Threatening discharge, plant closure, andother economic reprisals, because of employees'union activities.(c) Promising greater benefits to employees forthe purpose of discouraging them from supportingthe International Association of Machinists &Aerospace Workers, AFL-CIO, or any other labororganization.(d) Confiscating union literature from employees.(e) Denying employees telephone privilegesbased on union considerations.(f) Threatening employees that the selection ofthe above-named Union or any other labor organi-zation will result in strikes, layoffs, reduced hoursof work, and reduced benefits.(g) In any like or related manner interferingwith, restraining, or coeorcing employees in the ex-ercise of their rights guaranteed them in Section 7of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Post at its premises in Burbank, California,copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that Case 31-RC-4259be, and it hereby is, severed from Cases 31-CA-8713 and 31-CA-8861, and that it be, and it herebyis, remanded to the Regional Director for RegionIn the eenrlt that hi Order is enforced hb a Judgment of a UlntedStalte Court if Appeals, the words in the notice reading "Posted bhOrder ofl the National l.abor Relations Boardl" hall read "Posted pursu-arll to Ji Judgllnlent of the Urited States Court of appeals nforclng anOrder of the National lahbor Relations Board" DECISIONS OF NATIONAL LABOR RELATIONS HOARD31 for further processing in accordance with theDirection below:DIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposesof collective bargaining with the Employer, theRegional Director for Region 31 shall, pursuant tothe Board's Rules and Regulations, Series 8, asamended, within 10 days from the date of this De-cision, Order, and Direction, open and count theballots cast by Anna M.D. Anaya, Daniel M.Aguinaldo, Ilan Barak, Phillip E. Bartlett, DouglasC. Brisky, Kent Cartwright, Joan DeAngelis, TonyElemensdorp, Roy A. Johnson, Linda McCard,Larry L. Panthen, Casimer T. Penczar, Jody A.Perkins, Anthony H. Ralph, Joel M. Rochlin, Mi-cheline M. L. Scurlock, George E. Service, LindaK. Smith, Gina E. Vaisey, and Judith L. Wobser,and cause to be served on the parties a revisedtally of ballots including therein the count of theabove-mentioned ballots. Thereafter, the RegionalDirector shall issue a Certification of Representa-tive if the Union receives a majority of the votescast according to the revised tally. In the eventthat the Union did not receive such a majority, it isfurther ordered that the election conducted on Jan-uary 5, 1979, be, and it hereby is, set aside, and thata new election be conducted in accordance withthe following:[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate you concerningyour and other employees' activities on behalfof International Association of Machinists &Aerospace Workers, AFL-CIO.WE WILL NOT threaten you with dischargeor other economic losses or withdrawal ofother benefits, or any other discriminatoryaction against employees, for supporting theabove-named or any other labor organization.WE WILL NOT promise you economic bene-fits and or improvement in working conditionsto undermine your support of the above-named Union.WE WILL NOT confiscate union literaturefrom our employees.WE WILL NOT deny telephone privileges toour employees based on union considerations.WE WILL NOT threaten our employees thatthe selection of above-named labor union, orany other labor organization, as their collec-tive-bargaining representative would result instrikes, layoffs, reduced hours of work, and re-duced benefits.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their Section 7 rights.PHOTO-SONICS, INC.; INSTRUMENTA-TION MARKETING CORPORATION;PHOTO DIGITIZING SYSTEMS, INC.DECISIONSTATIlMENT OF IHEI CASEJOAN WII I)IR, Administrative Law Judge: These con-solidated cases were heard at Los Angeles, California, onSeptember 18, 19, and 20, 1979,' pursuant to chargesfiled by the International Association of Machinists andAerospace Workers, AFL-CIO, herein called the Union,in Case 31-CA-8713, on February 5, and amended onFebruary 23, and April 20, 1979; and in Case 31-CA-8861 on March 26, 1979, as amended on May 24, 1979. Aconsolidated amended complaint was issued on May 30,1979.2 Objections to conduct affecting the results of arepresentation election were filed by both the Union andthe joint employer,3hereinafter referred to as Joint Em-ployer or Respondent,4in Case 31-RC-4259 which wasUnless otherwise indicated, all dates herein refer to the year 19782 Respondent originally denied joint employer status as alleged in thecomplaint, bringing into question the sufficiency of service of the com-plaint. Inasmuch as Respondent admitted in later answers and its briefsuch joint employer status, service on Photo-Sonics only, is hereby foundto constitute sufficient and satisfactory service See Clinch Valley ClinicIHospital a Division of Bluefield Sanitarium, Inc.. 213 NLRB 515 (1974).:' Photo-Sonics. Inc.: In.strumentation Marketing Corporation,' Photo Digi-tizing Systrms, Inc., as indicated aboe, are admittedly joint employers.4 The Regional Director overruled all of Respondent's objections anda portion of the Union's objections On July 18 1979. the Associate Ex-ecuive Secretary of the Board denied both the Union's and Joint Em-Continued570 PHOTO-SONICS. INC.consolidated, in part, with the unfair labor practice casesfor hearing before an administrative law judge.The amended complaint alleges in substance that Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(l) and (3) of the National LaborRelations Act, herein called the Act.The objections, as here pertinent, allege that a ballotwas cast by a supervisor within the meaning of Section2(11) of the Act, and if it is found that that individual,Victorine Vermeesch, is a supervisor, then a new elec-tion is warranted inasmuch as she served as an observeron behalf of the Company, and the discharge of DonaldMarshall was unlawful under the Act and therefore hisballot should be counted. The hearing also includedunion objections to the election based on the dischargeof Marshall, the status of Vermeesch, alleged coerciveinterrogation and other alleged unlawful statements madeby Respondent on or before the date of the election.Upon the entire record, including my observation ofthe demeanor of the witnesses, and having consideredthe timely filed post-hearing briefs, I make the following:FINDINGS OF FACT1. THE UNFAIR l.ABOR PRACTICESA. BackgroundPhoto-Sonics, a California corporation, is engaged inthe manufacture of photographic equipment at its princi-pal place of business, Burbank, California.5Includedamong Photo-Sonics officials and supervising personnelat the plant were John Kiel, president, Dave Clay, man-ager of manufacturing, Robert Alonzo, burr bench super-visor, and Richard Ominski, machine shop foreman.6The Union began an organizing campaign among Re-spondent's employees in August. Also in August, a peti-tion was filed by the Union,7a Decision and Directionof Election issued on November 27, and an election wasconducted on January 5, 1979, under the direction andsupervision of the Regional Director.8Objections toployer's requests for review of the Regional Director's supplemental de-cision. Accordingly, all of Respondent's objections have already been liti-gated, Therefore, only the matters referred to below, which the RegionalDirector determined should be resolved by a hearing, will be consideredherein.s Respondent admits, and I find, that it is an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the ActI These individuals are all supervisors within the meaning of Sec. 2(11)of the Act. Alonzo was found to be a supervisor by the Regional Direc-tor based, in general, upon his authority to hire, effectively recommendpay increases, schedule, and direct employees This determination wasnot appealed and was accepted by Respondent.I It is admitted. and I find, that te Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act8 The unit found appropriate includesAll production and maintenance employees employed by the JointEmployer in its Burbank, California, location, including trackingmount assemblers, Acme assemblers, camera assemblers, convention-al milling machine machinists, numerically-controlled milling ma-chine machinists, conventional lathe machinist, numerically-con-trolled lathe machinists, turret lathe machinists, conventional jig boremachinists, numerically-controlled jig bore machinists, cylindricalgrinder machinists, surface grinder machinists, tool and cutter grind-er machinists, engraver machinists. gear cutter machinists, toolmakermachinists, drill press machinists, deburring employees, tool crib em-ployees, numerically-controlled programmer, numerically-controlledconduct affecting the results of the election resulted inapproximately 20 challenged ballots which had not beenopened at the time of this hearing. These proceedingsarose out of alleged unlawful conduct occurring duringthe organizational campaign and the election.B. Alleged Unlawful Threats, Interrogations. andPromises of BenefitThree supervisors allegedly engaged in conduct viola-tive of Section 8(a)(l) of the Act. Each supervisor's con-duct will be discussed separately.1. Alleged statements by Richard OminskiOminski allegedly engaged in a plethora of conductviolative of the Act.Don Marshall9alleges that shortly after the union or-ganizing campaign commenced he signed an authoriza-tion card. A few days thereafter Ominski and Marshallhad a conversation wherein Marshall claims he said hethought the Company needed a union. According toMarshall, Ominski replied:[H]e did not think the union would ever get intoPhoto-Sonics, but if it did, there would be a lot ofpeople sorry. I [Marshall] asked him what he wasgoing to do, make it rough on everybody? He[Ominski] said, "Yes, I am ...it might be a goodidea for you [Marshall] to spread the word around."Ominski denied having the described conversation.Marshall claims that although he never wore anyunion buttons or other indicia of his support for theUnion Respondent knew of his proclivities because hisunion membership was discussed during his employmentinterview with Clay on October 10, 1977. Marshall fur-ther alleges that his support for the Union was known tomanagement because two or three times he stood outsidethe plant gates next to union employees who were hand-ing out campaign literature at closing time and he waswearing a union button. The record failed to disclosewhether Marshall's claimed activity occurred prior orsubsequent to Ominski's alleged threat described above.Additionally, there was no testimony or other evidenceof record indicating that Ominski or any other supervisorhad observed Marshall the two or three times he stoodnext to the union employees who were distributing themachine operator, relief numerically-controlled machine operator, as-sistant purchasing agents, job shop employee, illustrators, technicalwriters, electronic technicians, aides and draftsmen, mechanicaldraftsmen, purchasing clerks, supply clerks, inspectors, test employ-ees, production control employees, inventory control clerks, receiv-ing clerks, dvers. electrical assemblers, mechanical assemblers, opti-cal assemblers, raw materials cutters, Acme products leadman.camera movement leadman. electrical assembly leadman, test setleadman, watchman, maintenance employees, and janitors Excludedare: All office clerical employees, confidential employees, guards,professional employees. and upers isv,rs as defined in the ActThe unit description is substantially in accord with an agreement of theparties.! Marshall. an alleged discriminalee, was a protolype milling machinistwho earned $7.80 per hour, which Was one of the highest paid machinistsalaries at lPholo-Soics571 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcampaign literature.'°Marshall did not personally dis-tribute any handbills. It is claimed that he did wear aunion button while standing with those handbilling, butthe size of the button and the location while worn werenot matters placed in evidence, therefore susceptibility tonotice cannot be assessed.Ominski refuted Marshall's version of the conversationclaiming:[Marshall] started telling me about unions, how hedisliked them, how he thought they were no goodand how he hoped everyone in the shop would voteagainst it, if it came to that, because they didn'tknow what they were getting into and how he wasgoing to tell everybody how poorly the unionswere managed and how poorly they treatedpeople. IMarshall admitted initiating the conversation and,based on: inherent probabilities; the failure to establish acoherent time frame between the union activity and thealleged threat and, hence, a causative nexus; demeanor;inconsistencies; and, other indicia, Ominski's refutation iscredited. 2 Ominski says he did not reply to Marshall'scomments.Another former employee who testified that Ominskiengaged in conduct violative of Section 8(a)(1) is PorterKnight. Knight was a jig bore operator' and a designat-ed inplant organizer. Knight filed a charge with theBoard claiming he left Respondent's employ because hewas constructively discharged. The Regional Directorconcluded there was insufficient evidence to issue a com-plaint based on the charge. According to Knight, about 3weeks after he commenced his handbilling activities atthe main gate,l4he had a conversation with Ominski, hissupervisor, and Ominski said, "Well, you just keep get-ting yourself in deeper and deeper" or "getting yourselfinto more trouble and more trouble" or something tothat effect. Knight stated that he did not ask Ominskiwhat he meant by the statement because Ominski told'o Marshall was not a designated inplant organizer and does not claimto have had any official function during the organizing campaign" Ominski first stated this initial "union" conversation with Marshalloccurred in July or August and then opined it occurred in September.The witness, in general, had difficulty recalling dates with certitude andit is hereby found that that deficiency, standing alone, is not probative ofthe witness's credibility12 Only portions of Ominski's testimony will be credited herein, whichis required under the circumstances of the case, and does not requirecrediting or rejection of his entire testimony. Carolina Canners. Inc., 213NLRB 37 (1974). "Nothing is more common than to believe some andnot all of what a witness says." Edwards Transporiation Company, 187NLRB 3-4 (1970), enfd. per curiam, 437 F.2d 502 (5th Cir. 1971). Counselfor the General Counsel argues that Respondent's counsel violated the se-questration rule by reviewing other witnesses' testimony with his wit-nesses. The duty of counsel to prepare witnesses for a hearing is not com-pletely abrogated by imposition of the rule and such preparation hereinhas not been shown to warrant discrediting Respondent's witnesses.I3 Knight worked in the jig bore room which is glass enclosed andtemperature controlled to permit machining within close tolerances. Theroom also is dust free but not to the extent of requiring special entry andexiting rituals. Some of the machinery in the room is operated throughcomputer programming and some machines are manually operated.14 Knight was very active in the organizing campaign and engaged inhandbilling five or six timeshim he was talking about the Union,'5having made ref-erence to the fact that Knight was handbilling.'6Knightcould not recall Ominski's exact words and admitted thatit is possible that Knight commingled the content of twoconversations in his testimony on this issue.'7Ominski does not recall having any conversations withKnight during August and specifically denies everhaving a discussion with Knight during the union orga-nizing campaign where the subject of Knight getting intomore or deeper trouble was discussed. Ominski did ob-serve Knight handbilling, wearing a union button, andwearing a union T-shirt.The second conversation Knight recalled allegedly oc-curred within the plant near a place referred to as the"tool crib," sometime in November. Knight stated thatOminski asked him to come into the tool crib to discussthe Union. Knight refused to go inside but offered to dis-cuss the matter "right there." Ominski, according toKnight, asked how the Union "could help me [Knight]."I told him, "Well, it might not do anything for me, but Iam hoping for better benefits and whatnot." Ominski alsoinquired, "how Knight would like it if he owned a com-pany and someone tried to unionize it." Knight said hereplied, "I wouldn't know because I have never owned acompany, but I know if I was treated the way we havebeen treated around here, I would certainly expect theUnion in, have them try to get one in anyway." Knightfurther alleges that Ominski then told him, "I wasn'tlong for there." t'Ominski denies the "tool crib" conversation. The onlypart of Knight's recitation he concurred in was his inqui-ry regarding Knight's views of the organizing campaignbased upon the assumption Knight owned the company.According to Ominski the conversation occurred at hisdesk when Knight came to him to:complain about something and him asking me andcomplaining about why we were all concernedabout having a union. And I asked him at that timeif he were an owner of a company, would he like tohave the union in the shop. And his answer to thatwas, I don't know, I have never owned a company.Is The testimony regarding Ominski's reference to union activity, spe-cifically handbilling, was made on cross-examination only.is Later in his testimony Knight said Ominski was getting in deeperand deeper because he was handbilling. After further questioning, Knightsaid that Ominski specifically mentioned the union literature he was pass-ing out and for that reason Knight knew what Ominski was referring towhen he said that Knight was getting into more or deeper trouble.i7 In response to a question on cross-examination, Knight also said that"Ominski did not take any steps to prevent him from handbilling." Exact-ly what the term "steps" referred to was not explained and, therefore,this testimony is not considered persuasive. Additionally, Knight testifiedthat he handbilled with Burl Driscoll. who is still employed by Respon-dent, Doug McGuire, who was discharged for cause. Jose Delgado, whois no longer employed by Respondent, and Hampton, who is no longeremployed by Respondent. As in the immediately preceding finding no ad-verse inference or persuasive weight is attached to this testimony for thebasis for Hampton's and Delgado's departure from Photo-Sonics' employis not a matter of record and McGuire's discharge was for a nondiscri-minatlor) cause and not violative of the Actl" This alleged threat was testified to after some prompting on directexamination572 PHOTO-SONICS, INC.According to Ominski, that was the extent of the con-versation, the conversation did not include any threats ofdischarge, or discussions of the need for a union and Re-spondent's treatment of its employees.Knight further claims that he had another conversa-tion with Ominski in November outside the jig boreroom where Knight was asked, "why are you doing thisto us?" According to Knight, he inquired what Ominskiwas referring to and alleges Ominski said, "trying to getthis goddamn union in here." Knight stated that he indi-cated he did not wish to discuss the matter further andwalked back to his work station. Ominski denies that heever engaged in this or any similar conversation.Another incident involved the removal by Ominski'9of some union literature from a tool cabinet used solelyby Knight. According to Knight, he confronted Ominskiabout the taking of the literature,20which was left over-night, and requested its return. Ominski, Knight avers,replied that he did not have to return the material be-cause the cabinet is company property. Knight said hereplied, "Okay, then I will find out about it," and thenreturned to his work station.Ominski said the conversation occurred in November,in the plant, and no one else was present.21Ominski as-serts that he told Knight that he did not take the litera-ture, admitting at the hearing that he did in fact take thematerial, and that the representation of innocence toKnight at the time of the incident was false.Respondent argues that Ominski's version should becredited based on his candor exemplified by his admis-sion that he lied to Knight regarding his taking the mate-rial,22that the location of the material, as described byOminski and unrefuted by Knight, makes it much moreprobable that the loss was discussed in the morning;Knight's failure to explain how he knew the identity ofthe culprit makes Ominski's version wherein Knight ac-cused Ominski more probable, not, as Knight contends,initially demand the return of the material rather thanasking if Ominski did take the material; and finally, thefailure to call Hampton, an alleged witness, to corrobo-rate Knight's version.Ominski denied that he told Knight that the literaturewas on company property and hence did not have to bereturned. He then testified that he could not recall if hetold Knight that the cabinet belonged to the Company.If Ominski had denied the taking of the material therewas no need to discuss ownership of the cabinet or the'1 Knight stated that he did not observe Orinski taking the literaturebut demanded that Ominski return the 40 to 50 pamphlets. He did not askOminski if he took the literature. The pamphlets bore no identificationindicative of ownership other than the union logo. The basis for Knight'sknowledge or belief that Ominski took the literature was unexplained,stating he "just knew Ominski took it."20 Knight testified that Ominski did not deny taking the union materi-al. According to Knight, the conversation occurred at Huey Hampton'smachine and in his presence. Hampton did not testify.21 Other differences in their testimony are that Knight said the consver-sation occurred in the afternoon and Ominski said it occurred in themorning; according to Ominski's version. Knight accused him of takingthe literature and that the material was in the tool cabinet on top of theblueprints of the work in progress; while Knight did not say that work inprogress blueprints were under the literature.22 The admission of prevarication is a two-edged sword, it could alsobe argued. as the General Counsel has. that this admission establihshes apropensity to lie and is demonstrative of a lack of credibilitycontents thereof, placing into further question Ominski'scandor. Furthermore, Ominski stated that managementremoves other types of written material unrelated to Re-spondent's business, such as newspapers, magazines, andrisque pictures. However, when asked if Photo-Sonicshad any policy regarding the keeping of nonwork relatedmaterial in the employee's work station Ominski did notinitially respond directly but answered that there is noreason to have any type of literature other than blue-prints. Later he admitted that there is no written policyand no other employee, supervisory or otherwise, cor-roborated the claim that all or most nonwork related ma-terial is routinely confiscated. Ominski did not explainwhy he lied to Knight, but if it was standard policy toconfiscate all material not related to work, there wouldbe no need for prevarication. Accordingly, Knight's ver-sion of the conversation is credited.About I hour after the union literature incident,Knight said he went to Ominski and, in the presence ofHuey Hampton, requested permission to use the tele-phone. Ominski, according to Knight, told him no be-cause "you are going to call those bastards over at theunion hall." Knight claims he assured Ominski that hewas not calling anyone at the Union, but Ominski stilldenied him use of the phone and when Knight inquiredwhy only he was denied access to the telephone,Ominski again said he could not use the phone and in-structed him to return to his work station.According to Ominski, immediately after Knight saidhe wanted the union literature returned he asked to makea telephone call. Ominski said he told Knight he wasplacing and receiving too many phone calls and he wasto use the phone on his own time. Ominski denies tellingKnight he could not use the phone because he was goingto call the Union and denies referring to the Union oranyone else as "those bastards." It is unrefuted that theCompany had no written policy regulating utilization ofthe telephone. Respondent has not offered any evidenceof an unwritten policy, as a matter of general knowledgeor otherwise, regarding the making of phone calls. Also,there is unrefuted testimony that Respondent does nothave formal break times, but rather, due to its long stan-dard work day, 10 hours, there is great flexibility intaking breaks2a and taking leave to accommodate em-ployees' needs. There was no assertion that Knight wasnot on break when he sought permission to use thephone. Prior to this incident, it is unrefuted that Knighthad used the phone many times during working hours.Respondent proffered no rules, written or otherwise,limiting the use of the telephone during working hoursother than the admitted need for the employee to firstgain permission of the foreman before placing a call.Knight could not recall if he ever used the telephoneafter this incident. In refutation of Ominski's testimonyKnight claims that no comment regarding his receipt orplacing of an inordinate amount of telephone calls wasmade during the conversation and he denies ever receiv-ing or placing a call to the Union while employed at2: Seseral emplo,es tletified, without contradiction, that the cantake breaks schenener the) felt a need and that there ere no formalledbreaktinms,573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhoto-Sonics. Based on the considerations discussedabove, I credit Knight's testimony.Two or three weeks before the union representationelection, Knight received a written warning for making amistake in reading a blueprint and boring some holes in-correctly. According to Knight, Ominski told him tosign the warning slip. Knight asked why he was beingwarned and he was told he messed up a bunch of cam-eras. Knight read the warning slip, admitted he made theerror, and for that reason said he would sign the warningslip but inquired how the items got past three inspectors,were sent to another company to be anodized, and thatnone of the employees responsible for the inspection re-ceived warnings. Ominski replied, "they are not one ofthose son-of-a-bitches that is trying to get a union inhere."Ominski admitted giving Knight a warning about themisboring of equipment but claims it was a verbal warn-ing and he believes the incident occurred in Septemberin the presence of two employees, John Sheftik and BurlDriscoll.24It was a verbal warning given when he askedKnight if he had any reason for mislocating the holes inhis jig bore operation and that Knight had no explana-tion and could not understand why he bored the holes inthe wrong location. Knight, Ominski recalls, also in-quired how the parts reached assembly without the in-spectors catching the error and why the inspectors werenot given a "chewing out." Ominski said he replied thatthe inspectors had already been "chewed out,"25as hewas chewing out Knight, so the error would not happenagain. According to Ominski, there was no documentpresented to Knight and there was no mention of theUnion during the conversation.26No warning slipsissued to Knight during his employ at Photo-Sonics wereplaced in evidence. The absence of a warning slip is notconsidered dispositive of the credibility issue on thismatter because Respondent failed to completely complywith subpenas for such evidence.Another incident, according to Knight, began when heasked to talk to Ominski and Ominski indicated thatKnight seemed to have forgotten a number of things andsaid, "I remember when you was hired that you camestraight out of the penitentiary with a nigger counselorand we hired you ....and you are doing this to us."27Knight said he replied that he had only one vote whichhe did not think would sway the election one way or theother. Ominski assertedly replied, "Well, if you switchedover to our side, then we'd have beat the Union handsdown." Knight represented that he replied that he had to24 Sheflik did not testify and Driscoll did not give any testimony aboutthe incident.25 Knight asserts that Ominski never informed him that the inspectorshad been reprimanded.2s As noted in Respondent's brief, Ominski testified that the inspectorwho inspected the parts was William Liebig, whom Ominski believedwas "a heavy union supporter" based on rumors circulating in the plant.Therefore, it is argued, it is unlikely that Ominski would say he was notreprimanding the inspector because he was not a union supporter. Liebigdid not testify and Ominski's statements on this point were not refuted.27 According to Knight, prior to the commencement of the union or-ganizing campaign, Ominski never mentioned Knight's admitted back-ground of being hired directly out of the penitentiary The nature ofKnight's offense was not placed into evidence and, therefore, it can rnotbe found relevant to the credibility resolutions made herein.act in a manner he believed to be in his best interests.Ominski was said to have started to get angry andKnight admitted he also was becoming a little angry andthey had a few words which he could not recall. Afterbeing prompted, Knight recalled Ominski saying, "Wewould repay you." Knight asked who the "we" wereand Ominski just said, "Go back to your machine."Knight indicated he complied with the instruction andabout 2 minutes later Ominski followed him into the jigbore room and said, "Why don't you quit?" Knight re-plied that the only way the Company was going to gethim out before the election was to fire him to whichOminski averredly replied, "I am working on it."Knight claims that he had many conversations withOminski wherein Ominski told him that he was finishedbut could not specifically identify the conversations. Onereported conversation asserted that Ominski stated that ifthe Union did not prevail then "Knight was finished,"which was a sentiment assertedly expressed by Ominskion more than one occasion although Knight did notknow if the same exact words were used every time.One incident Knight said he recalled occurred about 3days after the election.2Ominski started the conversa-tion by stating:[S]omething like "You are through." I asked him,"are you firing me?" He says, "No, but I am goingto make you wish you were fired." I told him, "Ifthat be the case, then I will have to take the after-noon off and go look for a job." And he said,"Good. Beat it." And I took off and went to lookfor a job.Knight said that prior to the commencement of the unionorganizing campaign Ominski never told him that hewished he would quit.Knight does not claim that Ominski fired him and ad-mitted that he obtained a new job prior to giving noticethat he was leaving Photo-Sonics. The new job was at asubstantially higher rate of pay.Ominski did recall having a discussion with Knight onthe subject of his background and the circumstancesunder which he was hired by Photo-Sonics. The conver-sation occurred sometime in November when Knight ap-proached Ominski at his desk to complain about theCompany including inquiring why the Company hadsuch poor insurance benefits. Ominski said he asked:Porter, you come in here with a black woman froma prison asking for a job and for us to give you ajob in our shop so that you could get out on parole.At which time we reviewed your backgroundwhich didn't give us too much of a background, butyou had taken an interest in machinery and we feltat that time we could possibly train you to do a jobfor us .... I told him, I said, I can't see whereyou can complain too much about a company whodid so much for one person to allow him and tohelp him and to give him decent job as that hecould have the things he wanted to have, and to gets Ihe election was held on January 5, 1979.574 PHOTO-SONICS, INChimself reestablished in life after being in prison. Icould not understand why he felt so stronglyagainst the company who had done him such athing as to get him out of prison and give him a jobin which we trained him in just about everything.According to Ominski, Knight in reply just turnedaround and walked away. Ominski claims that the Unionwas not discussed at all during this conversation. Ominski also denies that Knight said he had only onevote. Also denied were: The alleged discussions regard-ing the possibility of switching sides; ordering Knightback to his machine; saying to Knight you forget what Iremember or words to that effect; calling the blackwoman counselor a nigger counselor; suggesting toKnight that he should quit or seek employment else-where; telling Knight they would repay him; and tellingKnight he was finished.Knight's testimony is herein credited based on Omins-ki's admitted prevarication to Knight, demeanor, inher-ent probabilities, and the other matters discussed herein-before, such as Ominski's testimony that he denied takingthe literature and then discussed the ownership of thecabinet, which would be inconsistent with such a denial.Several of the General Counsel's witnesses testifiedthat Ominski restricted the movements of union support-ers after the commencement of the union organizingcampaign. Knight stated he recalled one incident in par-ticular which occurred I to 3 weeks prior to the elec-tion.Knight's version is as follows: Ominski initiated theconversation which occurred in an aisle, where no oneelse was present, by asking Knight what he was doingaway from his machine and Knight responded that hewas seeking the tape for one of the computerized ma-chines in the jig bore room. Ominski replied, "You as-shole, you stay by your machine." Knight replied, "okay,but how am I going to make my machine work withoutthe tape." Ominski then gave him permission to get thetape. Knight went to the programmer and got a defec-tive tape which the programmer was correcting. AsKnight was talking to the programmer about the prob-lem with the tape Ominski came in and asked whatKnight was doing there. Knight explained there wassomething wrong with the tape and he was having itfixed. Ominski then said if you can not be nice do notcome in here. Knight asked what he was talking about towhich Ominski replied, "I am sick of you." Knight toldOminski that he was pretty sick of him. Ominski thensent Knight back to his machine. Knight cannot recalldiscussing the Union during this conversation. ToKnight's knowledge Photo-Sonics did not have any rulesregarding leaving work stations.Ominski's version of the incident is: Knight was at-tempting to get a tape for a machine he was workingon"1and Knight was giving the planner John Kocki32a2 As will be seen from subsequent testimony insurance benefits erean important issue in the union organizing campaignJo Ominski reasserted his claim that he described her as a "blackwoman.31 Ominski could not recall the date or the month of the incident butcould recall it occurred in the prograriming or "planlling room32 Kocki did not testifyshould have programmed the tape differently. Knightwas using foul language.": Ominski told Knight that ifhe could not act in a civilized manner to go back to hiswork station and Ominski would handle the problem.Knight then stormed out of the room which ended theincident. He denied that they were verbal combatants orthat they were sick of each other.Knight admitted that he felt that Ominski tried tooverpower him with force of personality, size, and bear-ing which Knight resented. Ominski stated he likedKnight. Ominski's testimony regarding his conversationswith Knight is not credited, based on lack of candor, in-consistent statements, and inherent probabilities. For ex-ample, Ominski's statement that he liked Knight isviewed against Knight's admission that he felt Ominskidid give him hell and he tried to give Ominski hell inreturn. Knight viewed his troubles with Ominski as per-sonal and did not feel that Ominski treated him unfairlyor was riding him. Knight also admitted that his person-ality conflict with Ominski preceded the union campaign.When asked had he tried to give Ominski hell, Knightreplied, "Try working for him." Knight admitted yellingat Ominski on occasion and calling him names; for exam-ple, he called Ominski an asshole. Knight's description oftheir working relationship with Ominski was corroborat-ed by William D. Wilkes.a4Knight's claim that Ominski afforded him less freedomof movement after the commencement of the union orga-nizing campaign is similar to claims made by McGuire,"Driscoll, and Marshall McGuire stated that he couldrecall two occasions in November, after the union orga-: Knight as described as saying. "Ihis fucking tape is no i xDamn good What makc y ou thing that )ou knot hos to program thismachine to make this fickiig thing ork Knight's unrefuted teslimonss Ihal foal langAgi e is 1nol tulcmnmi al hoto-Sonuls Knight did notdeny using he asscrted language:' Respondeit claims that Wilkes' testimony should inot be credited onseveral grounds Wilkes admitted he lied in an affidavit gien a Boardagenllt on the issue of McGuire's attendance and the reason for Mc'iuire'sdischarge and his demonstrated anti-company feelings and the fact thathis affidavit was taken by a Board agent without notifying counsel forResponldent. Wilkes as a supervisor at the time therefre. Respondenturges that the testimony should be stricken since the affidait as takenin violation of established Board procedures, citing Sec I0056 5 of theNL.RB Field Manual Respondent was asked to indicate if Respondentwas cooperating in the Region's investigation. was making supervisorsavailable for inter iew ,ith reasonable promptness, and that the supervi-sor did not come forward voluntarily Respondent failed to meet all thesecriteria. See The Singr (Company. 176 NIRB 1086 (1969) Howsever inan abundance of caution. the General Counsel \Ras precluded from usingthe affidait for impeachment for past recolleclon recorded or for admis-sions. Respondent soluntarily chose to use the affidait for these pur-poses hereby waiving the previously imposed restrictions. See fronitgiomtry Ward and Co., Incorporated. 187 NLRB 95h (197)) Respondent'sother arguments go to the weight to be accorded W'dlkes' testimony andit is concluded that Wilkes' admitted prevarication in the affidavit doesadsersel affect his credibility but not sufficiently to completely disquali-fy his testimony from all consideration. The demeanor of the itness thecandor of his teslimonLt, particularly in light of the seriousness of the ad-missiolls, and the fact that the sitnesses were sequestered, that i'llkes'testimony corrtoborated Knight's claim that he disliked ()minski intensely.that he harassed Ominski by calling him a faorne profane suord." thatKnighlt as ioften trying to "get under ()minsks skin," and that they"harassed each oither back and forth quite a bit." leads me to creditW kes:" It is undisputed that McGuire was Ione of the leading Inplanl orga-uilers and a srtring proponenit of unionii ig Respondcnt's employees.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnizing campaign commenced, when Ominski told himthat he should not be in the jig bore room talking toKnight and Driscoll,36that he had no business there,and he should return to his machine and stay there.37McGuire38stated that Ominski's actions were uncalledfor and that prior to the campaign he frequently talkedto people on the early shift to ascertain the kind of workhe was going to be doing or merely to socialize. Accord-ing to McGuire, prior to the union organizing campaign,the Company had a very liberal policy regarding talkingor being away from your machine. As previously indi-cated, the Company had no break periods and the em-ployees took time when they desired to have a cigaretteor coffee. McGuire stated, "most of the employees helpeach other out on jobs and similar endeavors or they talkabout social things.... The policy was quite liberal."The claimed liberal break policy was not refuted.McGuire candidly admitted that he might have personal-ly increased the number of times he went into the jigbore room and discussed nonbusiness related matters, in-cluding the Union, more frequently after the organizingcampaign began. There were occasions, during thenormal course of performing his job duties that he wouldneed to go to the jig bore room, for example, to ascer-tain if parts necessary to performing his job had beenprepared .3 9McGuire also stated that employees did not leave theirwork stations more frequently during the union organiz-ing campaign because the foremen were stricter regard-ing the employees' movements, "they watched theirpeople working more often." It is not claimed byMcGuire that the Company was enforcing a rule morestrictly, for he asserts that Photo-Sonics basically doesnot have written rules, and there is no published orposted policy dealing with employees remaining in theirwork areas.McGuire admitted that he and Ominski "had strongwords together" on the subject of insurance andMcGuire's competence as a machinist. The conversationsdescribed by McGuire wherein insurance was discussedwere initiated by McGuire. McGuire contends that itwas after these "heated and argumentative conversa-tions" that he was told not to leave his work station. Thefirst conversation occurred in early November.4"McGuire inquired about an insurance policy at Photo-Sonics and opined that the policy was outdated andneeded revision. Ominski, it is averred, then asked if that3 On the first occasion, it was claimed that Bob Daniels and someonenamed "Jack" were also present. Neither of these individuals testified37 It is noted that at the time of these incidents Ominski was notMcGuire's supervisor McGuire worked a later shift and these conversa-tions occurred before the end of Ominski's, Knight's, and )riscoll's shiftand before McGuire's shift began.3 McGuire was hired as a new machinist and progressed to the posi-tion of numerically controlled milling machinist He was initially super-vised by Ominski and then WilkesS9 McGuire asserts that these occasions were nt isolated but theactual frequency of his job-related visits to the jig bore room was notdescribed The only explanation McGuire offered was that he was"'bounced from machine to machine on whatever job was hottest," hence,he came in early regularly to confer with the employees on the earliershift to determine the nature of the project he as to swork on4O No one other than the principals. ()minski and McGuire, was pre-sent during this discussion.was the reason McGuire was so involved in "the Unionbusiness." McGuire replied, "yes." McGuire assertedthat Ominski then said that the insurance policy thatPhoto-Sonics utilized was chosen by the employees and"that was all they were going to get ...at that time."The second conversation occurred around Thanksgiv-ing.4' McGuire stated that he began the conversation byhanding Ominski a pamphlet describing an insurancepolicy given by the Company which employedMcGuire's wife, stating that it was a more up-to-datepolicy. Ominski briefly reviewed the pamphlet, com-pared it, and said that the policy was really not any dif-ferent or any better than that provided by Photo-Sonics.According to McGuire, Ominski then said, "if you andanother guy I know would drop this union business, thenthe campaign would fail." McGuire testified that he didnot say too much after that comment,42but believes thatOminski did take the insurance pamphlet to Kiel forcomparison.Ominski did recall having "some" conversations withMcGuire in early November involving a comparison ofMcGuire's wife's insurance coverage with Photo-Sonics'policy, but h denies that the Union was mentioned andspecifically denies stating that if McGuire and anotherperson withdrew their support the union drive wouldfail. Ominski further recalled that McGuire was informedthat he could discuss the matter with Kiel and McGuireadmits that he did in fact talk to Kiel about the Compa-ny's insurance policy. The reason Ominski gives for re-ferring McGuire to Kiel is that Ominski had no power toalter insurance benefits and so referred the inquiries tothe individual with such authority. Ominski also recalledone incident involving McGuire talking to people in thejig bore room. It is claimed that he told McGuire that:even though he was clocked in ...that he was noton Company time but that his presence in the jigbore room and his conversations with the menworking in that room were keeping them from per-forming their duties, that the men in the jig boreroom were on working hours and McGuire wasnot ....McGuire was:[getting the people in] the jig bore room in troubleby engaging in conversation and keeping them fromgetting in work ...he advised [McGuire] that itwas not a good practice to come in early and pre-vent other people from doing their work who wereon working time and advised him not to do it in thefuture.That was the only discussion, according to Ominski,with McGuire concerning his presence in the jig bore41 Again, onlly McGuire and Ominski were present during the convser-satlion2 he similarity of this alleged comment to the allegations of Knightis noted, aind McGuire's testimony, on this pint nly, is credited Therest of McGuire's testimony is not credited based on demeanor and thefact that McGuire admitted initiating the cnversations and admittedoftienl atlirnpling to provoske Ominski576 PHOTO-SONICS, INC.room.4a There was no testimony or other evidence de-scribing what the employees of the jig bore room weredoing when McGuire was diverting them.44Wilkes, who admitted that his close friendship withMcGuire led him to lie in his affidavit, as discussedabove,45indicated that McGuire had a personality con-flict with Ominski, did not like Ominski, and delighted in"doing things to get under Ominski's skin .... quiteoften."Burl Driscoll46testified that prior to the union orga-nizing drive employees at Photo-Sonics were permittedto talk to each other away from their work areas. Afterthe organizing campaign began in August it seemed toDriscoll that the company policy changed "for some em-ployees" and that those employees involved in union ac-tivities were more restricted in their freedom of move-ment than others. It seemed to Driscoll that the employ-ees involved in union activities were observed moreclosely and Ominski asked them to return to their workareas. These individuals were Knight, McGuire, andMarshall.Driscoll did admit that during the campaign there wasa tendency to make more friends among certain individ-uals, giving rise to the inference that friendships evolvedamong the union supporters who then spent more timetogether, but Driscoll specifically denied that McGuirecame into the jig bore room "a lot more frequently thanhe had previously." Nor would Driscoll say that duringthe campaign there was a lot more nonbusiness-relateddiscussions in the jig bore room. McGuire did have busi-ness reasons to be in the jig bore room and all his visitsto the room were not only to discuss union matters.No supervisor ever told Driscoll personally to go backto his machine but, Marshall states:[H]e was given a hint in many cases .... If a dis-cussion was going on Ominski would come over,walk up beside him as they were talking and askthem what the matter was and what was going on,and from that they took the indication that theywere doing something wrong and were to return totheir work stations.Marshall also states that, to his knowledge, Photo-Sonics did not have any rule about employees talking toone another during working hours. He did admit, how-ever, that an employee could not wander around all day.He stated that the policy regarding employees leaving4" It is not alleged that Respondent had a no-distribulion or no-solicitia-lion rule, valid, invalid, or otherwise McGuire did indicate that near Iheend of the shift employees do engage in cleanup activities, for which theywere paid, but he did not claim that the people he was colnversing wsilhon the days he claims he was told to leave or not enter Ihe jig bore roomwere engaged in cleanup. Therefiore, the inference that regular employeesof the jig bore room were not engaged in production work will not hedrawn.44 Respondent does not claim that the jig bore room emplosees wereworking on a rush job'4 Wilkes was not a personal friend of Marshall, therefore, his teslimlo-ny about Marshall is allegedly not similarly colored"n Driscoll is currently emnployed by Photo-Sonics as a machinist inthe jig bore room His immediate supervisor is O()minski Driscoll becamean inplant organizer tosward the end f e campaigil Hie worked forPhoto-Sonics about years and during the election he was he uanion oh-server tie is currently employed h Respondenltheir work areas was not strict. Marshall contends thatprior to the commencement of the union organizing cam-paign, no supervisor ever discussed with him the factthat he was talking to other employees "away from hismachine," however, approximately I week after hesigned an authorization card47Ominski told Marshallthat he was spending too much time at the machine ofAlbert Herrera.48At the time of the incident, Marshalland Herrera were not discussing the Union, Ominski juststated that he was spending too much time at Herrera'smachine, no reference was made to the Union. Marshallclaims he replied that Ominski requested that he assistHerrera with "his setups and checking his parts."Ominski reportedly responded: "Someone else will haveto help him do that from now on ...the %work you areworking on is hot.We need the work out."49Accordingto Marshall, this incident occurred about I month afterhe was asked to help Herrera. Ominski claims that hecounseled Marshall that he was spending too much timeat Herrera's machine. Marshall replied to this statementby stating that Herrera requested Marshall's help.Ominski claims he replied that he, as foreman. could giveHerrera all the help he needed.Marshall was off work due to illness from August 15until September 15.5°Several weeks after his return towork he claims that Ominski rescinded his instructionsnot to assist Herrera because Herrera was experiencingproblems in making his setups and checking his parts.Marshall claims that he reminded Ominski that he wastold he spent too much time at Herrera's machine. sOminski assertedly replied, "I can't be everywhere in theshop at the same time. I would like ...I got a lot ofpeople to take care of. I would like for you to help me."Ominski testified that he never requested or instructedMarshall to assist Herrera. He said that such assistancewas his, the foreman's, job.The next conversation Marshall recalled52occurredabout I week before his discharge in the jig bore room.Ominski began the conversation by asking why Marshallwas in the room, to which Marshall replied that he waslooking for a fixturesa which the fixture room attendant4 H[e cstimales sometime bltween August I and 14.4 Herrera was a known union supporter Herrera did not teslly4 I-he teril "holl is used to refer to rush jobss' Marshall claims that he had emphysema aid a lung nfection Nosupportinlg drcumenar or other evidence was submitted Marshall alsoasserts that he spoke with Onilnski three or four times while he was sickabolt hiti illetess According to Malrhall. hen he first became ill, he tele-phoned ()minski and nfornied him that he had the flu Omniskt told himthat he could stay honle anrid requested that Marshall inform him when hewas Aell enough to return Ito work. A few days later, Marshall says hesaw his phy ician and was infiorned he had a lung ifectioln which r-quired hospitalizatioln Marshall telephonically informed Ominski that hewas going t be hospitalized and also called Ontinski from the hospitalonce (n)milski ill his testimony, a well as inferences drawtn frnom his re-spnises Ito seceral qulestlons, delnlonstraled a lack of know ledge r under-standing ahbot NMiar hall' aerled illness" Marshall eimated hat he spell I to 1-1/2 hours a day issillngHerrera;, cscr day. ad onlectinles more:' Also present, ac clrding It Marshall, ere Knight [)riscL II. and allindisldual named Bob hose last na;le he could nolt recall I he alleged·itriesse to this conll ersilion did riot iestif~ regardiig the dcsl ionll ,rldro explanaitioll filr (Asuch flliuiirc is offeredit ltLure, erc inecCssary ;Lctiltr nltirt to the prfiornance of Mar-shill jh577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthought might be in the jig bore room. Marshall wasthen told by Ominski to return to his machine. Ominskidid not mention the Union or indicate that Marshallcould not discuss the Union. Marshall could not recallwhat he was discussing with the other employees in thejig bore room and admitted that almost every time he en-tered the jig bore room "something was said about theUnion and something was said about the Company."54Marshall further admitted that he diverted Driscoll andKnight from their work.Based on the admissions that friendships developedamong union supporters and that conversations about theUnion increased, it is concluded that there was an in-crease in nonwork-related conversations. The lack of anystatements that Ominski's requests to return to workwere in any way related to the substance of those con-versations and the lack of persuasive evidence that therequests were in reprisal for certain employees' unionsupport, it is concluded that the General Counsel hasfailed to show that a privilege was withdrawn ratherthan the abuse or such privilege curtailed, or that suchcurtailment constituted a threat because of union activity.Accordingly, no violation of Section 8(a)(l) of the Act isfound on this ground and it is recommended that thischarge be dismissed.2. Alleged statements of Roberto R. AlonzoAlonzo is a supervisor in the burr bench department.5STwo employees, Luis Oceguera and Jesus Villalobos,56allege that Alonzo made preelection statements violativeof Section 8(a)(l) of the Act.Villalobos57claims that he had two conversationswith Alonzo, who was his supervisor, during the orga-nizing campaign.58The first conversation allegedly oc-curred about I week prior to the election with Alonzoinitiating the discussion by asking, "what do you think ofthe Union.""Villalobos said that he replied that hethought it was good to have the Union for the Unionwould assist the employees in securing more benefits54 It is noted that when later asked if his cotiversation was iotally un-related to acquiring the fixture. Marshall replied. "no." which is inconsis-tent with his prior testimony."r It is noted that Alonzo and the two nontsupervisory employees testl-fying on this issue, Jesus Villalobos and Luis ()eeguera, all gave their ts-timony through an interpretor.59 VillalObos was an inplant organizer for the Union.s7 Villalobos worked for Photo-Sonics from 1973 until approximnatelyApril 1979. The reason for his change in employment wvas not placed ilevidence.s" At some unspecified time. Villalohbos switched jobs and worked imthe "lapping room." Villalobos stated the second conversation occurredafter he was switched to the lapping room. The confusion i ltestimnnT,appears to be attributable, at least in part, to communication problems engendered by the need to translate the questions from English to Spanishand then translate the responses from Spanish to English Furthermore,Villalobos appeared to have difficulty recalling dates. which could he attributable, in part, to translation problems since idiomatic difficulties wereexhibited in sonie of the testimony.5' Villalobos contends that Jose Delgado and Miguel Fimbres werepresent during the conilsersaiion neither of these alleged wtilesses \'ascalled to testify and their absence was nol explained Inasmuch as neitlherof these employees was alleged to be a supervisor, the failure to call themdoes not warrant the making of an ads erse inference See I.ocal 259United .4utomobhil, Alero.puce. and lgrilculurul Irnplerent Wiorker oJAmerica [Atherion Cadillac. Inc.] v. .L R B.. 95 I.RRM 3011. 2 I C"119001 (2d Cir. 177), enfg as modified 225 NlRB 421 (1976)"and it would help us more." Then, Alonzo assertedlysaid, "it wasn't convenient because there was going to bestrikes and that we would still have the same benefits... .that we would have to pay for fees, dues."According to Villalobos, the second conversation "oc-curred some days before the election" and involvedmuch of the subject matter of the first conversation, hisviews on the Union and the benefits to be derived.Alonzo allegedly said, "we were going to suffer becausewe were going to pay the fees and in the long run in re-ality that it wouldn't be convenient to us .... thatthere was going to be strikes and that we were going tolose money." The basis for Alonzo's statement that therewere going to be strikes was unexplained.Alonzo denies all the allegations made by Villalobos;however, Alonzo's testimony is not credited on thismatter because it was full of inconsistencies6°and lackedcandor.Oceguerafi worked for Photo-Sonics, under the super-vision of Alonzo, for about a year. He alleges that hehad two conversations about the Union with Alonzo.The first conversation occurred about I week before theelection,62and it is averred that Alonzo said:The Union would not be convenient for me be-cause it would create problems and if the Unionwas to go in the Company, that the Companywould close, that we would have a lot of problemswith strikers outside and we would not be able tocollect any money, that we would have to pay feesfor the Union.The second conversation allegedly occurred on theday of the election before voting started, with Alonzostarting the conversation by asking Oceguera to "thinkabout what he told me."6"Alonzo, similar to his denial of the Villalobos allega-tions, denies discussing the Union with Oceguera beforethe election, then stated Oceguera told him he did notwant the Union.i4For the reasons stated above, Alon-zo's testimony is not credited."" For example. Alonlzo stated that he did not have the "confidence"Io has e all) kind of conlsersatioll with Villalobos about the Union. thenhe aldmitted talking with Villalobos once or twice about the Union, howthe ULnion sometirtes promises things and Ihent they do not fulfill all thepromises Also, Alonzo said Villalobos would tell Alonzo he did notsaiit tIe tlniotu bhul then adnmitted lihe kne Villalh(s was i favor of theUnionI' t is noted that Oceguera had great difficulty testifying, he appearedto have poor language skills resulting in his having difficulty understand-ilg the translator. hence he had difficult) in replying to the questions asIratislaedaz No (lne else was present':; While the estimnony is confusing, it is also found that Alonzo asked()ceguera how lie felt about the Unilon Oceguera said he had a hadmemnory silce he cannot read either Spanish or English. Hlowever, whenasked how lie could recall those lonsersattonis with Alonzo, he stated.very conlvincingly "Because we sould work very hard and they' wouldmake fuln of us hen we wxould ask for raises and tllhel hat was when wewere trying to better ourselses anid we would hide all that. we werekeeping that."'- Alonzo admitted that his brother Robert uis went to union meet-lgs anild told hin eerythig that would occur at the mneetings Aloto' lisuperisoir was ()thinnski578 PHOTO-SONICS, INC.The affidavits of Villalobos and Oceguera were takenwith the assistance of a translator but only an Englishwritten version was initially prepared and signed. Short-ly before the hearing, Spanish translations were preparedand given to these witnesses for their affirmation. Oce-guera in particular would not agree that his affidavitswere reflective of his statements at the time they wereprepared because he could not read and therefore couldnot ascertain their contents. Villalobos could not say theSpanish version did not conform to the English versionfor he cannot read English. While the procedure adoptedby the General Counsel in these instances was less thanideal, it is concluded that substantial prejudice was nei-ther claimed nor did it occur. It is further concluded,however, that due to the method employed in takingthese affidavits, they are not reliable bases for credibilityfindings. However, for the reasons stated above and inNorthridge Knitting Mills, Inc., 223 NLRB 230, 235(1978), including the fact that both Villalobos and Oce-guera stated Alonzo mentioned strikers and inferred lossof income due to the need to pay dues, their testimony iscredited.3. Alleged statements of John KielThe same two employees who testified about Alonzo'sstatements alleged that John Kiel made statements whichwere violative of Section 8(a)(l) of the Act. Kiel65ad-mitted that during the course of the union organizingcampaign he conducted meetings with the Company'sSpanish-speaking employees, approximately 2 to 3 weeksbefore the election. Kiel stated that he prepared thespeeches and hired an interpretor66to translate his re-marks to the employees.67There were two meetings thatwere attended by Oceguera,68one on December 27,1978, and the other on January 3, 1979.69Kiel claimsthat he followed the prepared text word for word andmerely inserted "transition statements."According to Villalobos, he recalls Kiel stating that ifa union:was to come in, that we were going to have strikesand it wasn't convenient for us because Photo-Sonics never had layoffs and that if the union wasto come in, that we would probably have layoffs.... He also said not to believe that we weregoing to have the benefits that the union was offer-ing because they would not be able to afford thedues ....' I also remember he showed us alb Kiel has been president of Photo,-Sonics since about 195766 The interpretor was certified and came from a "linguist agency"67 The translator did not testify. Kiel stated that prior to giving thespeeches, he spoke to some English-speaking employees and had the in-terpretor attend Additionally, the interpretor had a copy of the speech.Kiel testified that he cautioned the interpreter to be extremely careful tomake an accurate translation due to the nature of the meeting as unionrelated.66 Villalobos attended only one meeting which was held 2 or weeksbefore the election.69 While at the outset of his testimony, Kiel stated with certitude theportions of the prepared speeches he read, he later admitted that he couldnot recall with such certainty which portions were read, particularly atthe December 27 meeting70 Villalobos very apparently did not understand what Kiel was sayingabout benefits and dues for he thought that Kiel was explaining thatreport out of the newspaper that he was readingwhere it showed some strikers .... That theywouldn't be able to get rid of the union because..once you were in ...."He also recalled Kiel saying that the employees shouldnot believe that once the Union was in the Companycould not fire anyone.Oceguera remembered the interpreter beginning thefirst speech by:saying that for us to think very well what wascoming up, that it was almost one week before theelection. He told us at the meeting that he wasgoing to give us more holidays and better benefitsfor our families, better raises and in that way wewould be better without the union .... He alsosaid that we would be in some strikes .... Thatwe would be outside, out in the street and for him itwould be much better if we voted for the company... .If the union was to come in, that the unionwould bring more employees to get more fees, duesand we would have less hours .... If the unionwas not to come in the company, that he wouldlend us money without paying any fee. Present at the second meeting, in addition to Oce-guera, Kiel and the interpreter, were Jose Alonzo andAntonio Alonzo,72Jaime Vega, Dave Clay and RobertoAlonzo.7Oceguera stated that the translator said the samethings during the second meeting as were said in the firstmeeting. He also said, "to think very carefully aboutwhat he had told us and if there was anything that wehad to say to him, for us to tell him that same day be-cause tomorrow might be too late."The drafts of Kiel's speeches support many of the alle-gations made by Villalobos and Oceguera. For example,portions of a newspaper article discussing a strike atLockheed,74 the statement regarding less overtime wascontained in a portion of Respondent's Exhibit 16,marked part 3, page 2, and reads:[A]s a matter of fact, I would like to see any con-tract that goes so far as to have a guaranteed regu-lar work week or more than 40 hours and, as amatter of fact, if I was a union official, I might beinterested in fewer hours and more employees whoare dues paying members. Quite frankly, the realPhoto-Sonics could not afford the union dues because it was not a largecornpany like McDonnell Douglas or other large companies his confu-sion is not outcome determinative since the test in a violation of Section8(a)(1) is not subjective See L R. v. Aero Corporation. 581 F2d 511(5th Cir 1978)7 Interest72 The hrolthers of Roberto Alonzo who did not testify.:' Roberto Alonzo and Clay did not refute Oceguera's allegationsKiel claims that the above-named gentlemen attended the first meeting74 Villalobos referred to McDonnel Douglas however, Kiel doesadmit reading portions of the newspaper article including quoltes fromLockheed employees discussing the inadequacy of strike benefits It ishereby cncluded that Villalobos confused the two aircraft manufactur-ers. Additionally. Resp Exh 17 indicates that Klel read from a reportissued b Ihe Center for Urban Education, which is not 11 evidence andtherefore canlrot support any refutalion of the emplo ees' claims579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue regarding overtime is just what we've dis-cussed. It is why I think voting for the union, if youreally think they can change the overtime here, willharm you by working against your basic interests. Itboils down to whether you want to give your bar-gaining rights to the AM.75Kiel also explained, apparently according to his under-standing of collective bargaining, stating:[The Union] is in effect asking you to vote for itwithout knowing what the Union will ask for ....The Union, during the time before the election usu-ally makes a lot of so-called promises about whatthey would get you. They try to create the impres-sion that present benefits are guaranteed, and thatonly upward adjustment would take place. Do notbe misled. Unions can, and have, bargained awaybenefits, in return for other items they prefer ....Another example supporting the employees' claims ispart 5, page 4, where Kiel addressed the impact ofvoting for a union just to give it a try, stating:If you think the Union fights hard to get in, youdon't want to live through the battleground theycreate when employees try to throw them out. Andin the meantime you would still be stuck with threeto four years of dues and other assessments andfines the union has the authority to levy. And youwould also be stuck with the contract and I thinkwe have very carefully demonstrated to you thatworkers covered under the IAM contract in busi-nesses similar to ours have lost money.And while again discussing the potential impact ofunionization upon overtime in the final speech, on page5, Kiel stated:In other words, if the union could cause us to havepeople to do your overtime work, they win moremembers and dues, the company loses its productiv-ity and cost control, and you lose the option tomake more money. In other words, I relate thecompany's success and your success to being non-union.Considering these quotes, as well as other statementscontained in the exhibits discussing the same or similarsubjects the employees said were discussed and the fail-ure to indicate that translations of the statement couldnot have resulted in statements the same or similar tothose claimed by the employees cojoined with demeanorand Alonzo's failure to refute, the testimony of Villalo-bos and Oceguera is credited. The translator was hiredby Kiel, and his remarks are attributable to Kiel who em-ployed him to translate remarks, under the principles of?s As previously indicated, Kiel initially stated he read onrly specifiedportions of these statiements and later admitted he was unsure whether heread some portions In the absence of clear and convincing evidence thatonly segments of Resp Exhs. 16 and 17 were read to employees theentire exhibit will be considered in reaching conclusions relative to Kiel'sstatements However. even assunming arguendo that only the portions Kielinitiall) stated were read. the conclusions would be the sameagency. See, in general, Emily Tweel Jacobs. et al., d/b/aL. Tweel Importing Co., 219 NLRB 666 (1975). Addition-ally, as found above, the same theme appeared in Alon-zo's statement about strikes, the loss of overall benefits,etc.4. Discharge of MarshallMarshall was discharged on December 19, 1978, afterbeing given a termination notice which stated "inefficientand too slow" as the reasons for the action. The GeneralCounsel contends that the reasons are pretextual and thatthe action was taken, at least in part, because of Mar-shall's union activities and/or sympathies.Marshall stated in his testimony that he only discussedthe Union with Clay when he was hired on October 10,1977.76 All the other discussions Marshall claims to havehad with supervisory personnel prior to his discharge oc-curred solely with Ominski. As previously indicated inthe section discussing statements made by Ominski, Mar-shall claims that Ominski told him that:the Union would never come into the shop and thatif it did, he ...was going to be pretty rough oneverybody. We are going to be watching every-body pretty closely, especially those that are for theUnion and that goes for Burl [Driscoll] and PorterKnight.Marshall is not credited nor is his assertion that he talkedto other employees constantly about the Union.77Therewas no instance alleged that a supervisor observed thisconduct or learned of this conduct.Marshall further stated that he signed an authorizationcard and attended two union meetings. These activitieswere not conducted on Respondent's premises and therewas no showing that Alonzo's brothers or others in-formed Ominski of Marshall's activities. It is also claimedthat Marshall twice stood at Photo-Sonics' gate doinghandbilling.78Marshall did not engage in such activitieshimself, he just accompanied union organizers. There isno indication that supervisory personnel observed thisactivity.79As previously found, not one of Photo-Sonics'supervisors was observed leaving the plant any of thetwo times Marshall states he was standing next to the or-ganizers who were handbilling and Marshall did notwear a union button or other indicia of his asserted unionproclivities while in the plant during the organizing cam-paign.There were also many instances, Marshall claims,wherein the supervisors distributed literature relative tothe union campaign, and as he was handed each such dis-tribution at his machine, he made the following smartremark: "What do you know, more toilet paper." Hedoes not allege that any supervisor reacted in any'i Marshall told ()rninski and ClaN, atl th the lie as hired, that hewas a member of Ihe lntri;latillal Association of Machinists, District 9417 Not one coworker substantiated this claim7. Marshall later claimed he accompanied the handbillers three times.7!' Th 55-hour standard A orkcek at i'hluto-Sloncs resulted i manyclnplhoyces ,, orkiig past the end of shift here as rno, clear testimony ofwhat the supervisors did as a practice As Marshall admitted. he nlorilmallyworked unlil 7 or 7 30 p in , so he did not see an employees handhilling.580 PHOTO-SONICS, INC.manner to the comment or that he was instructed to stopmaking the comments.80Marshall's allegation was notsubstantiated by any other witness.I confirm the prior finding that Marshall's testimonyregarding his conversations with Ominski about theUnion and other statements relative to the issue ofknowledge are not credible, for the above stated reasonsas well as the large number of inconsistencies in his testi-mony. ' Respondent's witnesses, including Ominski andClay, deny any knowledge of Marshall's union activityor leanings.Respondent asserts that Marshall's claimed union ac-tivities were not known, no less considered, in the dis-charge discussion. Photo-Sonics claims that the solereason for Marshall's discharge, and the only matter con-sidered, was his work performance, which, in December,deteriorated to such a degree that discharge was re-quired.Respondent, primarily through Ominski and Clay,allege that during the month of December Marshall per-formed very poorly on three different jobs.A2The first assignment was to machine nine mirrormounts83according to Ominski and Clay. Ominski statedthat it should have taken less than a week, without diffi-culty, to finish the job, which had a shipping date sched-uled within a short period of time making it a very"hot"84job. Marshall allegedly represented to bothOminski and Clay that the parts would be finished short-ly, but were not completed until the end of the secondweek. Ominski considered the amount of time Marshallspent to be totally outrageous5l and spoke to Clay aboutthe matter. Clay agreed. Ominski estimates that a reason-able amount of time to complete the job would be about36 hours.Ominski next assigned Marshall "brass keys," whichtook him 14 hours to process, which was, it is asserted,much too long.86Ominski again discussed Marshall's al-leged inefficiency with Clay.It is also claimed by Ominski that on December 15 hegave Marshall a verbal warning regarding the amount oftime he was spending to complete his work after thisNO Clay recalled distributing literature about the Union to the employ-ees but did not specifically remember Marshall's comment. Clay stated"Comments came from several employees "o For example, contrary to prior and subsequent testimony. Marshallstated that he never told Ominski he was for the Union. Hte also un-equivocally stated he told Ominski he was going to union meetings andthen modified his testimony to the effect that he took it for granted thatOminski knew he was going to the meetings for he kiss such meetingswere being held. here are many other inconsistent statements too nu-merous to cite82 The jobs Inmolved are a matter of dispute between the partlies Theparts being machined by each enplhrye are identified only by cameratype so that the individual parts worked on are not dispositively identifi-able oni any documents.sa Also referred to as lens mounts.84 Rush.85 It was 69 regular hours and 22 overtime houtrsa8 Ominski states that the job could hae reasonably been perfoirmed in4 to 5 hours. The part is one frequently produced by the Company and iInormally takes about one-third of the time Marshall spent tro completethe assignment After lthe first Decemiber assignment look so long,Ominski claims, he noted the date and time Marshall ,as, given aind cornpleted the subsequent assigllmerltsecond assignment was completed.8' The second job wasalso considered by the Company to be a "hot" job."8The third job Ominski said involved comparativelysimple operations involving three parts. It was deter-mined that Marshall spent 7-1/2 hours89on the project,failed to get the requisite first article inspection, and theparts had been improperly machined, hence had to bescrapped. Ominski, upon estimating that the items hadbeen machined incorrectly, told Marshall of the mistakeand further informed him that due to his poor perfor-mance, including inefficiency, he decided to dischargeMarshall. Ominski then proceeded to process the termi-nation papers. Clay's version of these events followsOminski's closely.On December 18, prior to the completion of the thirdjob, according to Ominski, Marshall asked for a medicalleave of absence. Ominski inquired if he had a doctor'sappointment which Marshall said he had the followingIhursday; therefore, Marshall was requested that if thedoctor felt that such leave was necessary Marshallshould bring the Company some information stating theneed for medical leave and a decision would be madeafter receipt of such information. Ominski claims Mar-shall agreed to these conditions. Marshall was terminateda day or two before his doctor's appointment.Marshall gives a substantially different version of theevents leading up to his discharge. For example, Mar-shall claims that most of his December activities in-volved the machining of approximately 100 "pull downarms" on which Herrera had performed the first oper-ation incorrectly.t°Consequently, Marshall alleged, ittook him at least four to five times longer to repair theparts rather than running the "first mill operation" him-self. Marshall testified that when he first received theparts from Herrera, he complained to Ominski, and wastold to "do the best lie could." Then, in apparent contra-diction to his above-quoted testimony, Marshall said heran the first operation over again. If he had run the firstoperation over again that would have placed him in thesame position as he would have been if Herrera had notperformed the job "incorrectly" and does not clearly ex-plain the undue length of time expended on the project.Furthermore, Marshall's testimony does confirm Respon-dent's claim that he spent an unusually long time on theassignment.,0 Ominski stated thlat he keeps a norlehok wherein he records the details of verhal warnings The written document was not offered in es-dence after an ohjection as voiced by the General Counsel on tegrounds that the doiumetllt uas subject to a subhrna bu was no pro',ded thereunder. Respondent stated he failure to comply lth tillhe ,utpena was an ioversighlt Ihere bias no motion to strike Omnskls t'stirl-ny relative to his noteblok Respondenlt ,ilas instructed at tile tilile of thediscoslery of the failure to comply to check ll records to determine itother documents were not upplied pursuant to ts subpenia A total ofthree such documents were discovered No motions were niade regardingIhese three locuinlents" Marshall's imecard contains a change in the ob designation of thllIreni hich O)rmiki made stating t Mrshull miude a error MrshallIlid not believe he made an error blt c11id nll recall petcficall lthecamera model or job number he worked ,on" Omi nsk etinmaled he ob holid ha ie laken about 4 1/2 hours andIra t;ll I Lt nman eventually machlned these part i .ibohu 4 1 /2 hiurs"' Marshall alleges that "the malor dltialeter uis ltoo mall arid manlswere as ninlertlr "581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarshall also vaguely recalled a discussion with Clayduring the first week of December involving the amountof time it took him to complete a job; he could not recallwhat Clay said.9' This testimony tends to support Clay'sstatement that he was concerned about a "hot item"Marshall was producing in early December and inquiredabout the completion date. Marshall also admitted thathe machined several parts that had to be scrapped.92Marshall could not recall what the part was.As to the third item assigned Marshall in December,he had no idea what the part was, but noted thatOminski changed the camera designation on Marshall'stimecard. He testified he never received any warningsbecause of slow or inefficient work. Later, Marshallclaimed he never received any warnings prior to hissigning a union card. Marshall then admitted being repri-manded for spending too much time away from his ma-chine; albeit, the warnings recalled were given after hesigned the union card.Although Marshall contends that his work productwas of an acceptable level, he claims that upon his returnin September and immediately prior to his terminationillness impacted adversely upon his ability to concentrateand, hence, upon his work, and that he so informedOminski93both of these times. On December 15, Mar-shall claims to have informed Ominski that he returnedto work prematurely, that the doctor warned him the ill-ness would return, that the illness had returned, and thatadditional time off was needed. According to Marshall,Ominski replied that there was no way he could releaseMarshall, that they had too many hot jobs, and could notget along without them.94The second conversation Marshall alleged to have hadwith Ominski relative to his health was said to have oc-curred on December 18. Assertedly, Ominski replied toMarshall's request for time off due to a recurrence of hisillness, "I can't let you go, Don, I need you. There aretoo many hot jobs to do." Marshall said he replied thathe could not work anymore. "I can't concentrate on mywork. I am sick. I have to take some time off." Ominskithen asked when Marshall was to see his doctor,95andinstructed him to secure a slip saying, "I was too ill towork and bring it to him and we would discuss it."9691 Marshall also said he might be able to remember something, "but Iam not going to volunteer information. I mean I want to know what jobyou are talking about and maybe I could tell you." This quote indicatesthat he could recall some of the details of the conversation and contra-dicts his denial of recollection.92 It is a job, Marshall states, he worked on for 4 hours, he admittedputting a groove in the part on the wrong place.91 Ominski denies being so informed.94 As in the case with other allegations by Marshall, this testimony isconfusing inasmuch as Marshall also testified that a couple of weeks afterhis return to work he began to feel better and then in December his ill-ness returned. There is no evidence that Marshall ever consulted a doctorin December. Also. Marshall did not miss any workdays in Decemberdue to illness. Marshall was, prior to the events considered herein. admit-tedly guilty of taking leave without authorization.9s Marshall told him next Thursday, which was December 21: 2 daysafter his termination.6 Ominski denies discussing a medical leave of absence with Marshallon December 15 As previously discussed the discussion of December 18,according to Ominski, was initiated by Marshall stating he would like amedical leave of absence and admitting he had not been to a doctor butindirectly that he had an appointment that Thursday. Marshall was toldthat the doctor, if he felt such leave was needed, should provide the com-This testimony substantiates Ominski's version of theconversation, which is credited; not only because of suchsubstantiation, but also because of Marshall's failure toprovide any documentation that supports his claimed ill-ness or explain how he could work full time up to andincluding the day of his discharge while ill, and alsoclaims that such illness impacted adversely on his work,yet asserts that his work was not slow or otherwise un-acceptable. 97After his discharge, Marshall testified about severalconversations with Clay which allegedly support hisclaim that the discharge was initiated by anti-unionanimus. Clay denies making these statements. For thereasons stated above, Marshall's testimony is not cred-ited.98II. ANALYSIS AND CONCLUSIONSA. Interference, Restraint, and CoercionThe General Counsel contends, contrary to Respon-dent's denials, that Photo-Sonics violated Section 8(a)(l)of the Act by engaging in interrogations, threats, impos-ing harsher working conditions on union adherents, andpromising benefits if employees would not vote for theUnion.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. The findings of fact hereinabove, establish that su-pervisors Ominski and Alonzo interrogated employeesabout whether they held any union affinities and/or whythey supported the Union.While such interrogation is not a per se violation of theAct, such questioning can "be a very subtle weapon forinterfering with employee rights." Ridgewood Manage-ment Co., Inc. v. N.L.R.B., 410 F.2d 738, 740 (5th Cir.1969), cert. denied 396 U.S. 832 (1969). "Any interroga-tion by the employer relating to union matters presentsan ever present danger of coercing employees in viola-tion of their 7 rights." Texas Industries, Inc. v. N.L.R.B.,336 F.2d 128, 133 (5th Cir. 1964). The reason for thequestionings was not given, nor were assurances againstpany with "some information so that they could determine if the inedicalleave of absence should be granted." Ominski claims Marshall agreed tohis request97 This finding not crediting Marshall's testimony includes his assertionthat Ominski, when he terminated Marshall, stated, "things were going toget rough in the shop, and that they were going to be watching every-body who was for the union closely, especially Burl [Driscoll] and PorterKnight"UN In support of Marshall's claim that his work was of high quality,Wilkes testified that he never found anything wrong with Marshall'swork or heard a negative comment about the work from Clay orOminski. In fact, he states he heard Clay and Ominski comment aboutMarshall, saying they liked his work and that he did pretty good work.When these comments were made was unstated The failure to demon-strate that the asserted comments were made during the union organizingcampaign or subsequent to Marshall's alleged illness, which admittedlyresulted in poorer work, cojoined with the failure to demonstrate thatWilkes inspected a sufficient sample of Marshall's work to render hisopinion persuasive, leads me to not credit his testimony Additionally,Wilkes never supervised Marshall and did not contend he had broadknowledge of Marshall's abilities or his facility to produce good work ef-ficiently. Therefore, his testimony is not found to be supportive of Mar-shall's claim even if credited582 PHOTO-SONICS, INC.reprisals offered. Furthermore, the employees were notadvised that they had a right to refuse to answer Alon-zo's and Ominski's questions. See N.LR.B. v. CementTransport, Inc., 490 F.2d 1024, 1028 (6th Cir. 1974), cert.denied 419 U.S. 828 (1974). The interrogations occurredin the context of the Company's admitted opposition tothe Union's organizing efforts. In view of these consider-ations, I find that this questioning of the employees didtend to interfere with, restrain, and coerce employeeswith respect to their free exercise of Section 7 rights inviolation of Section 8(a)(1) of the Act.Alonzo's threats that the plant would be closed, thatthere would be strikes, etc., Ominski's threats to Knight,and Kiel's statements to employees about the would-beadverse effects of electing the Union as their collective-bargaining representative, discussed in detail above,when examined in the "context of its labor relations set-ting"99and the absence of a showing that these supervi-sors' statements were predictions based on demonstratedprobabilities beyond management control or caused bypreviously made decisions,00°°lead me to conclude thatthese statements were coercive and not protected by theFirst Amendment. The employee meetings and Alonzo'sand Ominski's statements clearly contained the messagethat the employees would suffer detrimental changes inworking conditions and possibly even loss of employ-ment through plant closure or discharge, in reprisal forsupporting the Union;'°' and conversely, offering in-creased benefits if the union representative was not elect-ed constituted activity violative of Section 8(a)(l) of theAct.B. Marshall's DischargeSection 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organizationBased on the credited testimony, it is found that Mar-shall was repeatedly criticized for wasting time, ineffi-ciency, and being too slow in producing parts. Marshall'sattempt to demonstrate mitigation because of illness isunpersuasive inasmuch as a discharge based on such ill-ness, standing alone, would not be violative of the Act.Rather, the admission that the illness impacted adverselyupon his work pattern corroborates the contentions ofRespondent that Marshall was discharged because of in-efficiency and for producing parts too slowly. This deci-sion to discharge Marshall was consistent with Respon-dent's past practice. The record demonstrates that Mar-shall was repeatedly warned, both prior to and subse-quent to the commencement of the union organizingcampaign, about wasting time. Accordingly, it is con-"" N.LR.B. v. Gissel Packing Co., Inc.. et a, 395 U.S. 575, 617-619(1969).00 See Textile Workers Union v. Darlington Mfg. Co., 380 U.S. 263,274, fn. 20 (1965).101 See Tom's Supermarket. Inc., 157 NLRB 1278 (1966). Mock RoadSuper Duper. Inc,, 156 NLRB 983 (1966); 726 Seventeenth. Inc.. /a SansSouci Restaurant, 235 NLRB 604 (1978); Rabco Metal Products Inc., 221NLRB 1230 (1975); Thomas Merger d/b/a Farmers Grain Elevator. 226NLRB 564 (1976). and Kur-Kasch. Inc., 239 NLRB 1044 (1978)cluded that the General Counsel has failed to establishthat the asserted reason for Marshall's discharge was pre-textual, as previously indicated, Marshall's use of illnessas an excuse supports Respondent's allegation and the de-cision was not shown to be disparately harsh.Also as previously indicated, the facts do not clearlydemonstrate that Marshall engaged in union activities ofa significant nature or in a manner indicating that suchactivities were known to Respondent. That Respondenthad general knowledge that employees were engaging inunion activities does not necessarily require a specific in-ference of knowledge of a specific employee's union ac-tivities or interest as discussed above, the surroundingfacts are inadequate to support a finding that Respondenthad knowledge of Marshall's alleged union activities.'02See K & B Mounting Inc., 248 NLRB 570 (1980). Thetiming of the discharge, about 3 weeks before the elec-tion, has not been shown as probative of unlawful motiveor to be otherwise remarkable. Therefore, Ominski'sdemonstrated union animus, standing alone, is inadequateto justify the finding of a violation.In view of the foregoing, it is concluded that the Gen-eral Counsel has failed to establish that Respondent dis-charged Marshall because of his union activities and thefacts are insufficient to support a finding that Respondenthad knowledge of Marshall's union activities and that thedischarge was partially or entirely due to his alleged pro-tected concerted activity. It is therefore recommendedthat the allegation in the complaint of unlawful dischargebe dismissed.Ill. THE REPRESENTATION CASEReferred and consolidated with the foregoing unfairlabor practice cases are the previously described chal-lenges and objections to election. Some of the objectionsto the election are encompassed by the subject matter ofthe alleged unfair labor practice violations discussed her-einbefore. As found above, Marshall was disciplined forbeing slow and inefficient, therefore the objection basedon his discharge is held not to have merit and it is rec-ommended that it be overruled.A. BackgroundThe Union, Petitioner herein, filed a representation pe-tition on August 22, and on November 27, 1978, the Re-gional Director issued a Decision and Direction of Elec-tion resulting in an election, by secret ballot, being con-ducted under his direction and supervision on January 5,1979. The tally provided each party showed that 164 bal-lots were cast:'0373 for the Union, and 67 against, ofwhich 24 were challenged. The result of the electioncould be affected by the challenged ballots.'04On May18, 1979, the Regional Director issued a SupplementalDecision sustaining two challenged ballots, overrulingthe challenged ballots of 20 employees, and ordering that'02 Standing next to handbillers two or three times and talking toother employees about the Union.":' There were about 166 eligible employees104 The Union and Joint Employer filed objection% to conduct affect-ing the matter of the election on Januar) 12. 1979583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa hearing be held regarding the challenged ballots ofMarshall and Vermeesch.B. Supervisory Status of VermeeschSection 2(11) of the Act defines a supervisor as anyperson:having authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, dis-charge, assign, reward, or discipline other employ-ees, or responsibly to direct them, or to adjust theirgrievances, or effectively recommend such action, if...such authority is not of a merely routine orclinical nature, that requires the use of independentjudgment.In essence, Respondent contends that Vermeesch isnot a supervisor for she was not authorized to exerciseindependent judgment rather, she merely acted as a con-duit for her superiors by relaying their orders or gather-ing information for them, in assigning work, informingemployees they were discharged, preparing the dischargepapers, informing employees they were promoted or re-ceived raises, asking employees if they wanted to assumeleadmen's jobs, and initially testing job applicants. Con-versely, the Union argues that she is a supervisor havingauthority to exercise independent judgment in recom-mending who was to be hired and in directing other em-ployees. In resolving this issue, it is the person's powerto act as an agent of the employer in relations with otheremployees and the individual exercise of independentjudgment of some nature that establishes the status of su-pervisor.The exercise or authority to exercise any of the abovefunctions may classify one as a supervisor even if most oftheir time is spent performing normal production ormaintenance duties.'10The fact that a person may beonly a part-time supervisor does not detract from his su-pervisory status. Swift & Company, 129 NLRB 1391(1961). Additionally, the definition of supervisor in theAct sets forth the enumerated powers in the disjunctive;hence, supervisory status may be conferred on an indi-vidual based on the possession of any one of thesepowers. N.L.R.B. v. Magnesium Casting Company, 427F.2d 114, 117 (Ist Cir. 1970), affd. 401 U.S. 137 (1971).Vermeesch has worked for Photo-Sonics approximate-ly 10 years and claims she is currently the lead person ofthe tracking mount and PDS sections of the electrical as-sembly area'°6and estimates that approximately 75 per-cent of her workday is spent assigning work to other em-ployees. According to Vermeesch, there is great varietyin the type of work she assigns. According to Clay, thepriority of work is determined by production control andVermeesch cannot alter priorities.'7Clay also assertsob Vermeesch admittedly devoted very little of her workday to actu-ally producing parts personallyo10 The supervisor of the electrical department is Bob Holder Holderdid not testify Respondent did not give any reason for its failure to callHolder, however, inasmuch as Clay testified about Vermeesch's duties aswell as Holder's, such testimony would have been merely cumulative anddrawing an adverse inferenlce is therefore unwarranted.lo07 Clays testimony on this point was undisputed. However, there witasno showi g thait Itoldr. an admitted supervisor, would or could alter thethat Vermeesch is one of several lead persons, none ofwhom are supervisors.'08 The failure to detail all theduties and/or responsibilities of all of the lead personsrenders their argument unpersuasive.Two former coworkers testified that Vermeesch wastheir supervisor, Leona Montgomery'09 and ShirleyBlunt. 0Vermeesch worked at a desk, not at the bench withthe other assemblers. Blunt and Montgomery assert thatVermeesch did not do assembly work. While Respon-dent contradicts their testimony, it is credited based ondemeanor and Vermeesch's own admission that 75 per-cent of the day is spent making assignments and portionsare devoted to assembling work kits, filling out paper-work, and consulting with Holder. Very little of the dayis left for performing assembly work. Also, Driscoll,who has previously been found to be a credible witness,testified that Vermeesch did not perform the work of anassembler.In assigning work, Vermeesch initially claimed thatthe individuals are chosen after consultation withHolder. She admitted that in assigning jobs skill leveland aptitude are necessary considerations. Later in hertestimony she admitted that she normally ' assigns deli-cate work using her own judgment as to who is the mostqualified and capable to preform the work. It is claimedthat Holder would, on rare occasions, ask whom shewould recommend to perform a difficult job and he fol-lows her recommendations. Based on this testimony, it isconcluded that Vermeesch has the authority to assignwork or effectively recommend such action. There hasbeen no showing or even a bare allegation that such as-signments are merely routine or of a clerical nature." 2Another indicia of status discussed by Montgomeryand Blunt are the powers to hire and promote. Ver-meesch admitted she gave soldering tests to all job appli-cants being considered for employment in the electricalassembly department. Although Vermeesch and Claylist of priorities set h production control it Ille authorizatiorl from an-other Therefore. Clay's testimony on the point is not considered persua-Sis C."ul Fihe ballot of aother lead person. Larry Plaltheil. was challengedby he Uion, and the Regional t)irector concluded in his SupplementalDecision that Panrthen was not a supervisor Inasmuch as the issue ofPanthen's status was previously determnied ino collateral attack on suchdecision was permitted herein. Additionally all the duties and activitiesof 'Panthen were ilot fully ad fairly tried it the proceeding currentlyunder considerationl and the decision regarding Panthen's status is not de-ternlialtive of Vermeeschh's status"'o Montgomery worked for Photo-Sonics front August 1976 to Feh-ruary 1'178 as an lectrical assembler Respondent moved to strike hertsltilnoll since she was not working for Respondent at the time of theevelts hereunder consideration. tIh motion was denied as past practicesand responsibilities have probhative alue. particularly here, whcre therehas been no indication that past practices have been alteredm Blunt vwas eiployed at Phot-Sl tiics from October 1977 throughDecember 1978. Initially, she was all assembler and in September or Oc-tobehr 1978 she was Ilmade a lead person aid ciainls her supervisor wasVicky Vermeesch even though, when she was elevated to lead person.she sas told she was in charge of calmera assembly and Vermeeschwould be in charge of tracking mount assemblyVermtneesch defined "normnally" as 95 to 99 percent of the timeI 2 It is noted that Vermeesch earns more than the employees sheoversees. ad she receives the same paid holidays, vacation benefits,lunch period, andl insurance plan (opltilns as other hourly employees584 I'HOTO-SONICS, INCclaim that she merely administers the test tand doesnot play a decisive role in the determination to hire, Ver-meesch admitted she did ask questions relating to theprospective employee's work experience; review the jobapplication individually and with Holder, including eval-uating the applicant's performance on the soldering test,taking into consideration their experience, and partici-pates in the recommendation to hire. She further ad-mitted that when she discussed potential new hires withHolder, she would opine whether the individual shouldbe offered a job, and if she made a recommendationagainst hiring, the matter would be dropped and theperson not hired. The only persons Holder discussedwith Clay, or potential new employees, were applicantsboth he and Vermeesch felt should be hired, admittedly9 out of 10 of these persons so recommended were infact hired. Based on these admissions, it is concluded thatVermeesch has the authority to effectively recommendhiring an individual. The testimony relating to promo-tions is similar to the evidence regarding hiring proce-dures.l14Accordingly, it is concluded that Vermeeschhas the authority to effectively recommend promotions.One of the most strongly disputed issues was whetherVermeesch had the authority to fire. Montgomery sawVermeesch filling out what appeared to be terminationpapers, but she did not know whether such activity waspursuant to instruction or not. All she knows is that afterthe papers were filled out, Vermeesch would "go andget the person and they would be gone." Vermeesch alsotold her two different times she was going to have to firesomeone, would "fill out the paper," then Vermeesch"would go get the person and they would be gone." Thetwo people "let go" were discussed by Vermeesch withseveral other persons prior to their discharges; Ver-meesch said: "I tried to teach them, but they just don'tseem to want to learn so I have to let them go." Mont-gomery does not know if Vermeesch's effectuation ofthese terminations was pursuant to another's instructionsor if Holder played any role in the discharge discussions.Blunt did not know if Vermeesch had authority to ter-minate any employee, none were terminated by her orVermeesch during Blunt's tenure at the Company. Sever-al termination slips were introduced into evidence thatwere signed by Vermeesch. These documents, GeneralCounsel's Exhibits 2 through 4, were purloined byMcGuire by breaking into Vermeesch's desk, 5 remov-ing the documents, photocopying the papers, then re-turning them to the desk. 6a Blunt, who allegedly had a similar job with the same responsihil-ities, never administered a soldering test. nor was it shown that Blunt'sreplacement had such duties.114 Vermeesch does discuss job performance with Holder and Clay.contradicting Vermeesch. admitted that he consulted her when consider-ing awarding raises greater than the norm Vermeesch's denial is nlotcredited and the lack of candor was not atypical of her testimonyI" The termination papers of former employees Janice Couch, Ken-neth Dowghty, and Boris Albrego were the documents remosed andphotocopied.1 1 McGuire adnitted breaking into the desk. photocopying the mate-rial and delivering the material to a union represeitatire: "he heliesed hedid not explain the circumstances under which he obtained those docll-ments to the union representative" There was no shosing that the Unionknew of or participated in McGuire's decision to purloin the documentsRespondent moved to strike the Union's objectionsand challenge to the election and to dismiss the petitionbased on the argument that McGuire was acting as theUnion's agent when he purloined the documents and,therefore, the Union should not be permitted to benefitfrom the illegal action. The rulings on the record admit-ting the documents, and denying the motions to strikeand dismiss, after reconsideration of the record, thebriefs and cases cited therein, are hereby affirmed.Vermeesch admitted that she filled out and signed ter-mination notices on the line designated supervisor's sig-nature. However, she denied making the decision to ter-minate any employee, claiming that Holder made the de-cision and directed her to fill out the termination papers.This testimony is not credited based on her admissionthat she was the individual who pointed out to Holderthat Albrego was not qualified to do the work, she filledout the papers without specific instructions as to the rea-sons for the action, and she admitted signing the termina-tion slip prior to having it reviewed by Holder. 7 Shethen claims that she turned all the material over toHolder because she was not responsible for personnelfiles which is inconsistent and irreconcilable with the factthat the documents were found in her desk. The discrep-ancies between her assertions and the admitted factswere unexplained. Based on the credibility findings, theadmission that Vermeesch initially passed upon the ques-tion of Albrego's competence, the inherent probabilitiesand Montgomery's testimony, lead me to conclude thatVermeesch has the authority to discharge or effectivelyrecommend such action. Based on these findings it isconcluded that Vermeesch is a supervisor ithin themeaning of Section 2(11) of the Act. ' IRespondent argues that the issue of whether Ver-meesch is a supervisor is improper at this juncture forthe issue was resolved when the Regional Directorfound her eligible to vote in the Supplemental Decisionand the request for review was denied. The Regional Di-rector referred the question of Vermeesch's supervisorystatus to the Administrative Law Judge for a de noa de-termination and did not make any finding thereon; thus,the argument is found to be without merit. t9C. Effect of Supervisory Status Previously FoundViolations of the Act on the Election and ChallengesBased upon the finding that Marshall's discharge wasnot violative of the Act, I conclude that it was effectuat-ed prior to the election and was not on the payrollduring the designated payroll period, and that he was notI 'I'he s itness was inconsistenl in her testiniony regarding hen shesigned the terminliatin slips, saying that the slip wvas signed h her onlsafter Holder resvewed the document and at other imes stating that hesigned the material prior to such review This is just one area of iltconsis-tenc i her testlinony and i one of the reasons she i not creditcd] Ihere are other indicia of supervisory status in this case. but thefinding of authori to hire, fire, direct and assign, or t, efiectieli rec-ornmend such actiion is sufficient to reach a cnclhuil, i and rlenders unlnecessar a si milarl detailed discussion about her aut.hit I to promoteand re.rd work. discipline, or to effectively reciommenld uch actionhich hased ,rl thle rc.ord, are also powers Vermcecch is flund I.) holdand are fuirther bases to find suipersisor statusmt" See. for example. I.ray,,mn Cand, (Crnpun. l19' N R 547 11972)and .: tW (rarinngr Inc. 2107 NlRB (i1t 1"971)58X DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligible to vote, and I recommend that the challenge toMarshall's ballot be sustained.Inasmuch as I have found that Respondent-Employerengaged in substantial violations of Section 8(a)(1) whichoccurred during the relevant period between the filing ofthe petition and the holding of the election, I concludethat those unfair labor practices interfered with the em-ployees' free and uncoerced exercise of their right tovote as they chose in the election. 120 Therefore, it is rec-ommended that the election herein be set aside and thatthe Regional Director hold a second election to deter-mine the question of representation when he deems thata fair election can be held.Another basis for recommending the setting aside ofthe election is that Respondent had a supervisor as anobserver at the polls which also interfered with the freechoice by the employees in the selection of a representa-tive for the purpose of collective bargaining.2' It is es-tablished Board policy that supervisors may not act asobservers for an employer. 22120 See Dal-liex Optical Company. Inc., 137 NLRB 1782, 1786 (1962).The holding of employee meetings, the number of violations, the size ofthe unit, and other relevant factors require a finding that the employees'free choice was substantially hampered in the election. See also SuperThrift Markets, Inc., 233 NLRB 409 (1977), and Sambos Restaurant, Inc.,247 NLRB No. 122 (1980).'12 The Employer does not assert that it did not know supervisorswere not eligible to act as observers or that the Board agent or Unionknew of Vermeesch's supervisory status and approved the designation.1'2 See Peabody Engineering Company, 95 NLRB 952 (1951); The .4nnArbor Press, 88 NLRB 391 (1950); Burrows & Sanborn, Inc., 84 NLRB 304(1949); and Parkway Lincoln-Mercury Sales, Inc., 84 NLRB 475 (1949)THE REMEDYHaving found Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(l) of the Act, I recommend that Respondent ceaseand desist therefrom and post a notice to its employees.Having found by numerous, serious unfair labor prac-tices and by its assignment of a supervisor to act as itselection observer, Photo-Sonics prevented a free and fairelection, I shall recommend that the election be set asideand a second election held at a time the Regional Direc-tor for Region 31 finds appropriate.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(l) of the Act bycoercively interrogating employees about union matters;threatening discharge, plant closure and other economicor work-related adverse reprisals for union activities;promising benefits for the purpose of discouraging em-ployee support of the Union.4. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.5. Respondent has not been shown to have engaged inany other violations of the Act.[Recommended Order omitted from publication.]586